7 F.3d 222
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Charles Sonny BOSTIC, Plaintiff-Appellant,v.J. PARKER, Defendant-Appellee.Charles Sonny BOSTIC, Plaintiff-Appellant,v.J. PARKER, Defendant-Appellee.
Nos. 93-6651-93-6680.
United States Court of Appeals,Fourth Circuit.
Submitted:  August 20, 1993.Decided:  September 20, 1993.

Appeals from the United States District Court for the Eastern District of North Carolina, at Raleigh.  Terrence W. Boyle, District Judge.  (CA-93-66)
Charles Sonny Bostic, Appellant Pro Se.
E.D.N.C.
AFFIRMED.
Before WILKINS and LUTTIG, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:

OPINION

1
In No. 93-6680, Charles Bostic appeals from the district court's order that denied him leave to file his complaint under 42 U.S.C. § 1983 (1988).  In No. 93-6651, Bostic appeals from the denial of reconsideration of that order.  Our review of the record and the district court's orders discloses that this appeal is without merit.  Accordingly, we affirm both orders on the reasoning of the district court.  Bostic v. Parker, No. CA-93-66 (E.D. Va.  May 18 and June 8, 1993).*  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 We deny Bostic's motion for injunctive relief